DETAILED ACTION
This action is responsive to the following communications: Applicant Arguments/Remarks filed March 07, 2021, and Petition Decision after Abandonment, granted May 27, 2021. Claims 1-19 are pending. Claims 1 and 15 are independent.

Terminal Disclaimer
The terminal disclaimer filed on 10/22/2019 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicants claim a method of making an integrated circuit having memory device (e.g., SRAM).
Independent claims 1 and 15 are allowed due to the distinctions between the applicant’s amendments and the prior art as set forth in Claims and Applicant Arguments/Remarks filed 08/13/2019.
Claims 2-14 and 16-19 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-19 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825